NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS LOPEZ-GOMEZ,                               No.    19-72158

                Petitioner,                     Agency No. A099-579-514

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                           On Petition for Review of an
                          Order of the Immigration Judge

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Luis Lopez-Gomez, a native and citizen of Mexico, petitions pro se for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture in

Mexico, and is thus not entitled to relief from his reinstated removal order. We

have jurisdiction under 8 U.S.C. § 1252. We review an IJ’s negative reasonable


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
fear determination for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d

829, 833 (9th Cir. 2016). We review de novo due process challenges to reasonable

fear proceedings. Zuniga v. Barr, 946 F.3d 464, 466 (9th Cir. 2019). We deny the

petition for review.

      We do not consider the materials submitted by Lopez-Gomez that are not

part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc) (this court’s review is limited to the administrative record

underlying the agency’s decision).

      Substantial evidence supports the IJ’s determination that Lopez-Gomez

failed to establish a reasonable possibility of persecution in Mexico on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(petitioner’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”);

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (fear of future persecution

speculative); Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (harm

based on personal retribution is not persecution on account of a protected ground).

      Substantial evidence also supports the IJ’s determination that Lopez-Gomez

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Mexico. See Andrade-Garcia v.

Lynch, 828 F.3d 829, 836 (9th Cir. 2016) (“[A] general ineffectiveness on the



                                          2                                    19-72158
government’s part to investigate and prevent crime will not suffice to show

acquiescence.”).

      Lopez-Gomez’s contentions that the agency violated his right to due process

fail. See Bartolome v. Sessions, 904 F.3d 803, 812-14 (9th Cir. 2018) (concluding

that petitioner’s due process allegations in reasonable fear proceedings lacked

merit).

      Lopez-Gomez’s request to stay his removal, set forth in the opening brief, is

denied as unnecessary because, pursuant to this court’s January 29, 2020 order,

Lopez-Gomez has a stay of removal in effect.

      PETITION FOR REVIEW DENIED.




                                         3                                    19-72158